UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-4719



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


COLIN SEALE, a/k/a Andy Seale,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. C. Weston Houck, Chief District Judge.
(CR-97-663)


Submitted:   August 31, 1999             Decided:   September 30, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborah R.J. Shupe, LOUTHIAN & LOUTHIAN, Columbia, South Carolina,
for Appellant. J. Rene Josey, United States Attorney, Alfred W.
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Colin Seale pled guilty under a plea agreement to conspiracy

to distribute cocaine base. On appeal, Seale alleges that the dis-

trict court erred by failing to find that he had provided sub-

stantial assistance to the Government, meriting a motion under the

agreement for a downward departure under U.S. Sentencing Guidelines

Manual, § 5K1.1, p.s. (1997).   We do not find that the district

court clearly erred in its finding that Seale failed to provide

substantial assistance.   See United States v. Conner, 930 F.2d

1073, 1076 (4th Cir. 1991). Accordingly, we affirm Seale’s convic-

tion and sentence.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2